DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 18 recites the limitation “the scarf angle is from -5 to +5 degrees”, and claim 11 upon which claim 18 depends, recites that the scarf angle is non-zero.  Therefore, claim 18 does not comprise all of the limitations of claim 1, upon which it depends, because a range of -5 to +5 degrees would include zero degrees, which contradicts the nonzero angle from claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4-8, 10-12, 14-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Qiu 2017/0190438 in view of Schwarz 2016/0363047.
In regards to Independent Claim 1 and Dependent Claims 2 and 7-8, 14 and 15, Qiu teaches a gas turbine engine (20) for an aircraft (paragraph [0036]), the gas turbine engine comprising: an engine core comprising a turbine (46), a compressor (44), and a core shaft (40) connecting the turbine to the compressor; a fan (42) located upstream of the engine core, the fan comprising a plurality of fan blades (paragraph [0031]); an air intake (64) located upstream of the fan, the air intake having a ratio of intake length to fan diameter of from 0.30 to 0.40 (less than 0.4, paragraph [0014]); a gearbox (48) that receives an input from the core shaft (40 connects to 48) and outputs drive to the fan so as to drive the fan at a lower rotational speed than the core shaft (paragraph [0031]); wherein the gas turbine engine has a bypass ratio greater than 10 (paragraph [0037]); and the air intake defines a highlight area (area at 65, 165 in figure 2a), a throat area (area at 76, 176 in figure 2a) and a diffuser area (area at any point between 76 and front of fan blades at point 69, 176 and 169 in figure 2a), the diffuser area being an intake area at a mid-point along a spinner length (point between throat and leading edge 90 of fan blade 92), and being a measure of a cross-sectional area of air intake in a diffuser region (area at the diffuser region is present in figure 2 of Qiu) wherein the ratio of the throat area to fan face area of the fan is from 1 to 1.05 (figure 2b shows a throat area/Afan of 1.0, such that the ratio is 1.0, further explained at paragraph [0008]), and wherein a scarf angle, which is an angle between a line from the top dead center lip to the bottom dead center lip relative to a line perpendicular and vertically upwards from the intake centerline axis, is nonzero (paragraph [0004], a scarf or droop angle from 0 to 6 degrees).  However, Qiu does not teach that the fan diameter is between 2.5 than 4.5 meters.  Schwarz teaches using a fan (42) of a geared turbofan engine (20) with a fan diameter of greater than 2.13 meters (paragraph [0007]).  It would have been obvious to one of ordinary skill  in the art prior to the filing date of the invention 
Regarding Dependent Claims 4 and 10-12, Qiu in view of Schwarz teaches the invention as claimed and discussed above, and Qiu further teaches contraction ratios between the highlight area and the throat area between 1.20 and 1.35 (figure 2b shows a ratio of approximately 1.28 at the highlight area, and 1.0 at the throat, such that the ratio between the two areas is approximately 1.28 at points about the circumference of the gas turbine engine).
Regarding Dependent Claim 5, Qiu in view of Schwarz teaches the invention as claimed and discussed above, and Qiu further teaches that the ratio of the diffuser area to the throat area is from 0.85 to 1.15 (figure 2b shows a ratio of approximately 1.07 to 1.01 for the diffuser area and a ratio of 1.0 at the throat, such that the ratio of diffuser area to throat is between 1.01 and 1.07).
Regarding Dependent Claim 6, Qiu in view of Schwarz teaches the invention as claimed and discussed above, and Qiu further teaches that the contraction ratio between the highlight area and the throat area between 1.20 and 1.28 (figure 2b shows a ratio of approximately 1.28 at the highlight area, and 1.0 at the throat, such that the ratio between the two areas is approximately 1.28 at points about the circumference of the gas turbine engine), and the ratio of the diffuser area to the throat area is from 0.97 to 1.03 (figure 2b shows a ratio of approximately 1.07 to 1.01 for the diffuser area and a ratio of 1.0 at the throat, such that the ratio of diffuser area to throat is between 1.01 and 1.07, which overlaps the claimed range).
Regarding Dependent Claim 17, Qiu in view of Schwarz teaches the invention as claimed and discussed above, and Qiu further teaches that the engine core further comprises a second turbine (54), a second compressor (52), and a second core shaft (32) connecting the 
	Regarding Dependent Claim 18, Qiu in view of Schwarz teaches the invention as claimed and discussed above, and Qiu further teaches a scarf angle from -5 to +5 degrees (paragraph [0004], from 0 to 6 degrees, which overlaps the claimed range).
	Regarding Dependent Claim 19, Qiu in view of Schwarz teaches the invention as claimed and discussed above, and Qiu further teaches a contraction ratio between the highlight area and the throat area of 1.28 (figure 2b shows a ratio of approximately 1.28 at the highlight area, and 1.0 at the throat, such that the ratio between the two areas is approximately 1.28 at points about the circumference of the gas turbine engine).  However, Qiu in view of Schwarz does not teach that the ratio is between 1.15 and 1.25.  It has been held that when a value approaches closely the same range as claimed or is so mathematically close that the difference between the claimed range and the disclosed range was virtually negligible absent any showing of unexpected results or criticality, a prima facie case of obviousness exists.  In re Brandt, 886 F.3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). See MPEP 2144.05 I.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Qiu in view of Schwarz as applied to claim 1 above, and further in view of Prasad 2010/0215479.
Regarding Dependent Claim 3, Qiu in view of Schwarz teaches the invention as claimed and discussed above.  However, Qiu in view of Schwarz does not teach that the ratio of the throat area to fan face area is from 1.02 to 1.04.  Prasad teaches using an inlet with a variable throat area (82 is variable by adjusting plenum 74), such that the ratio of throat area to fan face area can be varied by adjusting the variable throat area.  Therefore, the ratio of throat area to fan face area is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qiu in view of Schwarz as applied to claim 1 above, and further in view of Waters “Analysis of Turbofan Propulsion System Weight and Dimensions”.
Regarding Dependent Claim 16, Qiu in view of Schwarz teaches the invention as claimed and discussed above.  However, Qiu in view of Schwarz does not teach that the modified mass flow rate is from 0.029 to 0.036 kgs-1N-1K1/2.  Waters teaches a method for sizing jet engines with a Mach number between 0.45 and 0.6 and the formula:

    PNG
    media_image1.png
    79
    478
    media_image1.png
    Greyscale

on page 6 of Waters.  Placing 0.45 and 0.6 as the outer bounds of the range of Mach numbers used for cruise speed of an engine, the modified mass flow rate (Q) is from 0.02425 to 0.0340, which overlaps the claimed range of 0.029 to 0.036.  It would have been obvious to one of ordinary skill in the art at the time of invention to properly size the diameter of the front fan face which controls the nacelle geometry of the engine (page 6 of Waters).

Response to Arguments
Applicant's arguments filed 9/29/2021 have been fully considered but they are not persuasive.
With regards to applicant’s argument that the combination of a large fan diameter and an intake length to fan diameter ratio of between 0.20 and 0.60 exhibits unexpected results not taught by Qiu in view of Schwarz, examiner disagrees.  Qiu teaches all of the structure claimed and disclosed in the instant application, including a gearbox to allow the fan (large fan with large bypass ratio, paragraph [0037]) to turn at a lower rate and have a larger diameter (gearbox 48), and an intake length to fan diameter ratio between 0.20 and 0.60 (see rejection above).  Qiu is only silent to the actual diameter of the fan.  Schwarz is relied upon to show that fan diameters of 2.5 to 4.5 meters were known in the art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M SUTHERLAND whose telephone number is (571)270-1902. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN M SUTHERLAND/Primary Examiner, Art Unit 3741